Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azmi (US 2014/0205131) in view of Shin (US 2016/0302000).

Regarding claim 1, Azmi teaches An acoustic output apparatus, comprising: a detection microphone configured to detect first noise (Azmi figure 4A, microphone 38), wherein the detection microphone includes an input vibrating plate (Azmi figure 4A, diaphragm of microphone 38 and ¶0043 “noise control”); a speaker configured to output a first sound, wherein the speaker includes an output vibrating plate (Azmi figure 4A, Midrange speaker 18 and woofer 16); and a housing that includes the speaker and the detection microphone (Azmi figure 2A, earbud housing 1); and a bracket (Azmi figure 4A, Flex Circuit 28 and digital boot 39) that includes: a sound conduit configured to pass the first sound output from the speaker (Azmi figure 3A, Passages 11, 13); and a base surface section (Azmi figure 4A, Flex Circuit 28), wherein the detection microphone is attached to a front surface of the base surface section (Azmi figure 4A, Microphone 38 is mounted in the front of the flex circuit 28), the speaker is attached to a rear surface of the base surface section (Azmi figure 4A, woofer 16 and midrange speaker 18 are mounted in the rear of the flex circuit 28), however does not explicitly teach the input vibrating plate and the output vibrating plate are substantially in a same orientation.

Shin teaches the input vibrating plate and the output vibrating plate are substantially in a same orientation (Shin figure 6, microphone 75 and speaker 71).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Shin to improve the known acoustic device of Azmi to achieve the predictable result of increasing sound volume input to the microphone (Shin ¶0002).



Regarding claim 3, Azmi in view of Shin teaches wherein a position of an entirety of the detection microphone is opposite to a position of the speaker (Azmi figure 4A, Midrange speaker on the top while microphone 38 on the bottom).

Regarding claim 4, Azmi in view of Shin teaches wherein a distance between the detection microphone and the speaker is one of equal to or less than a radius of the detection microphone (Azmi figure 4A, Acoustic microphone is almost adjacent to woofer 16).

Regarding claim 5, Azmi in view of Shin teaches a sound output device configured to output a second sound, wherein the second sound has a frequency band different from that of the first sound (Azmi figure 4A, Midrange speaker 18 and woofer 16 outputs different frequency bands of sound).

Regarding claim 9, Azmi in view of Shin teaches a sound output device configured to output a second sound, wherein the second sound has a frequency band different from that of the first sound, and the sound output device is attached to the bracket (Azmi figure 4A, Midrange speaker 18 and woofer 16 outputs different frequency bands of sound).

Regarding claim 10, Azmi in view of Shin teaches wherein the sound conduit is further configured to pass the second sound output from the sound output device (Azmi figure 2A).

Regarding claim 11, Azmi teaches A sound output apparatus, comprising: a detection microphone configured to detect noise (Azmi figure 4A, microphone 38), wherein the detection microphone includes an input vibrating plate (Azmi figure 4A, diaphragm of microphone 38 and ¶0043 “noise control”); a speaker configured to output sound, wherein the speaker includes an output vibrating plate (Azmi figure 4A, Midrange speaker 18 and woofer 16); and a housing that includes the speaker and the detection microphone (Azmi figure 2A, earbud housing 1); and a bracket (Azmi figure 4A, Flex Circuit 28 and digital boot 39) that includes: a sound conduit configured to pass the sound output from the speaker (Azmi figure 3A, Passages 11, 13); and a base surface section (Azmi figure 4A, Flex Circuit 28), wherein the detection microphone is attached to a front surface of the base surface section (Azmi figure 4A, Microphone 38 is mounted in the front of the flex circuit 28), the speaker is attached to a rear surface of the base surface section (Azmi figure 4A, woofer 16 and midrange speaker 18 are mounted in the rear of the flex circuit 28), an axis of the speaker extends substantially in a same direction as an axis of the detection microphone (Azmi figure 4A, length of woofer 16 and microphone 38 extend in the same direction), however does not explicitly teach an axis of the speaker extends substantially in a same direction as an axis of the detection microphone.

Shin teaches an axis of the speaker extends substantially in a same direction as an axis of the detection microphone (Shin figure 6, microphone 75 and speaker 71).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Shin to improve the known acoustic device of Azmi to achieve the predictable result of increasing sound volume input to the microphone (Shin ¶0002).

Regarding claim 12, Azmi in view of Shin teaches wherein the sound conduit protrudes from a lower end portion of the base surface section of the bracket (Azmi figures 4b, opening 38 extends to where the microphone is located, which overlaps an axis of the flex circuit 28).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azmi (US 2014/0205131) in view of Shin (US 2016/0302000) in further view of Po (US 201/40072134).

Regarding claim 6, Azmi in view of Shin does not explicitly teach a sensing microphone, wherein the housing further includes an opening, and the sensing microphone is configured to detect second noise input from the opening.



Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Po to improve the known acoustic output device of Azmi in view of Shin to achieve the predictable result of removing unwanted residual noise that has not already been cancelled.

Regarding claim 7, Azmi in view of Shin in further view of Po teaches the acoustic output apparatus of claim 6, wherein the housing further includes the sensing microphone, and the speaker is between the detection microphone and the sensing microphone (Po figure 6, Speaker 5 is in between error microphone 3 and reference A).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the arguments do not apply to the new grounds of rejection presented in the current office action.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.


                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652